ADAMS, District Judge.
This is an application for a preliminary injunction. The bill and moving papers show that complainant’s patent has been upheld and declared valid by several prior adjudications, all of which are cited in the case of Manufacturing Co. v. Jackson (decided by this court Dec. 27, 1898) 91 Fed. 422. Infringement by defendant prior to the institution of this suit clearly appears. Upon this state of facts the application must be granted, unless the fact, as shown by defendant’s affidavits, that defendant, a few days before this suit was instituted, and when the same was imminent, disconnected the infringing attachment, and informed complainant that it would no longer use the same, constitutes sufficient cause for denying the same. The fact appears that the infringing attachment in question can be easily disconnected from defendant’s filter, and as readily connected again-. The adaptabilily of the filter to such facile changes affords a constant temptation to defendant, as well as a constant menace to complainant. Under such circumstances it seems to me that the interests of both parties will be subserved by granting the application. Not only so, but complainant is entitled, on the showing made, to greater security against a once existing infringement than the mere statement by defendant that it will not further infringe. This is supported by abundant authority. Walk. Pat. §§ 676, 701; Curt. Pat. § 335; Chemical Works v. Vice, 14 Blatchf. 179, 20 Fed. Cas. 1355; Celluloid Mfg. Co. v. Arlington Mfg. Co., 34 Fed. 324; Gilmore v. Anderson, 38 Fed. 846; White v. Walbridge, 46 Fed. 526; Spindle Co. v. Turner, 55 Fed. 979. As is said in these authorities: “If the defendant intends in good faith to keep its promise, *828the injunction will not harm it; otherwise, it will be a security for the complainants that their rights will not again be invaded.” The application for a preliminary injunction is granted.